1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  SOUTHERN DIVISION
11   PINN, INC.,
                                                Case No. 8:19-cv-01856-DOC-JDEx
12                     Plaintiff,
                                                ORDER APPROVING PARTIES’
13        v.                                    STIPULATED PROTECTIVE ORDER
                                                (DKT. 52)
14   SAMSUNG ELECTRONICS
     AMERICA, INC.,
15
                       Defendant.
16
17
18        GOOD CAUSE APPEARING THEREFOR, the Stipulated Protective Order
19   (Dkt. 52) entered by and between counsel for Plaintiff Pinn, Inc. (“Plaintiff”) and
20   Defendant Samsung Electronics America, Inc. (“Defendant”) is hereby approved.
21        ACCORDINGLY, IT IS HEREBY ORDERED that Plaintiff and Defendant
22   shall obey the provisions of the Stipulated Protective Order (Dkt. 52).
23        IT IS SO ORDERED.
24
25
     DATED: March 10, 2020
26                                                HON. JOHN D. EARLY
                                                  United States Magistrate Judge
27
28

               ORDER APPROVING PARTIES’ STIPULATED PROTECTIVE ORDER
